



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Keremelevski v. V.W.R. Capital Corp.,









2011 BCCA 59




Date: 20110204

Docket:
CA038121; CA038152

Docket: CA038121

Between:

V.W.R. Capital
Corp.
Canadian Western Trust Company

Respondents

(Petitioners)

And

Bozidar Vujicic
and Svetlana Vujicic
Canadian Western Trust Company
Ivanco Keremelevski

Appellants

(Respondents)

Docket:
CA038152

Between:

V.W.R.
Capital Corp.
Canadian Western Trust Company

Appellants
(Respondents)

And

Bozidar Vujicic
and Svetlana Vujicic
Ivanco Keremelevski

Respondents
(Petitioners)

Corrected
judgment: The spelling of the appellant's name, Ivan Keremelevski, was
corrected on the front cover of the judgment on June 3, 2011.




Before:



The Honourable Madam Justice Rowles





The Honourable Mr. Justice Lowry





The Honourable Mr. Justice Hinkson




On appeal from: British
Columbia Court of Appeal, August 5, 2010
(
Keremelevski v. V.W.R. Capital Corporation
, Court of Appeal Nos. CA038121
& CA038152)

Oral Reasons for Judgment




Appellants (CA038121) B. Vujicic and I. Keremelevski
  appearing In Person:






Counsel for the Respondent:



K. Liong





Place and Date of Hearing:



Vancouver, British
  Columbia

February 4, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

February 4, 2011






[1]

LOWRY J.A.
: Applications are made in two actions to set aside the
order made on 5 August 2010 by Mr. Justice Low, who dismissed applications for
leave to appeal, indigent status and the stay of proceedings in the trial
court.

[2]

The two actions arise out of foreclosure proceedings involving
commercial property, which have been completed. An order for the sale of the
property was approved and the purchaser, who is not a party to the actions, is
in possession. The appellants seek to appeal the order that approved the sale.

[3]

In dismissing the applications, Mr. Justice Low said:

[6]        The sale of the
property was completed on 28 May 2010. Title has passed to the purchaser who is
not a party to this appeal and against whom neither appellant makes any
allegations. The purchaser has possession and is lawfully collecting rents.
These facts are fatal to all applications made by the two appellants.

[4]

That led him to conclude:

[11]      In any event, there is
no remedy this Court could give either appellant in the context of appeals of
the two orders. The purchaser has title and is in possession. The transaction
the purchaser entered into for value and approved by the court cannot be rolled
back. The sale cannot be undone.

[5]

I am unable to see any error in Mr. Justice Low's disposition of the applications
made before him. He was, in my view, bound to dismiss them as he did.

[6]

I would dismiss the applications to vary the order of Mr. Justice Low.

[7]

ROWLES J.A.
: I agree.

[8]

HINKSON J.A.
: I agree.

The Honourable Mr. Justice Lowry


